PER CURIAM.*
Pedro Luis Sanchez, federal prisoner # 03833-030, appeals the district court’s dismissal of his petition challenging the validity of his conviction and sentence under 28 U.S.C. § 2241. Because Sanchez’s 28 U.S.C. § 2241 petition challenged the validity of his conviction and sentence, Sanchez had to show that 28 U.S.C. § 2255 provided him with an inadequate or ineffective remedy. Tolliver v. Dobre, 211 F.3d 876, 878 (5th Cir.2000). However, Sanchez has faded to make a sufficient showing. Cf. Wesson v. U.S. Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir.2002). The district court’s dismissal of Sanchez’s 28 U.S.C. § 2241 petition is therefore AFFIRMED. Sanchez’s other motions are DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.